Citation Nr: 0909193	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current bilateral hearing loss is not 
related to active service.

3.  The Veteran's current tinnitus is not related to active 
service.

4.  The Veteran's current residuals of a right ankle sprain 
are not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Residuals of a right ankle sprain were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below, the evidence does not 
support granting service connection for bilateral hearing 
loss, tinnitus, or for residuals of a right ankle sprain.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

Regarding the duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided VA examinations to evaluate the 
contended causal relationship between active service and 
bilateral hearing loss, tinnitus, and residuals of a right 
ankle sprain.  Thus, the Board finds that additional 
examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred bilateral hearing loss, 
tinnitus, and residuals of a right ankle sprain during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at a 
preinduction physical examination in December 1961, the 
Veteran denied all significant medical history and clinical 
evaluation was normal.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
15
LEFT
15
10
10
X
15

At his induction physical examination in September 1963, the 
Veteran again denied any relevant medical history and 
clinical evaluation again was normal.  The Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15

At his separation physical examination in August 1965, the 
Veteran again denied all relevant medical history and 
clinical evaluation was normal.  He reported that his health 
had not changed since his last physical examination.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
X
10
LEFT
5
5
10
X
5

The Veteran certified later in August 1965 that there had 
been no change in his medical condition since his separation 
physical examination.

The post-service medical evidence shows that the Veteran was 
evaluated for hearing aids in September 2000 at a private 
facility.  The results of this private audiogram were not 
interpreted.

On VA examination in January 2005, the Veteran complained of 
a history of bilateral hearing loss and tinnitus which began 
in the year 2000.  He denied any ear surgery.  He reported 
that, during active service, he had been a heavy vehicle 
driver and was exposed to noise from artillery and heavy 
machinery.  The Veteran was a hunter following military 
service.  He also worked for Reynolds Metals near a conveyor 
system after active service and experienced noise exposure 
from air fans.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
50
50
40
LEFT
45
45
45
65
65

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  He described his tinnitus as 
moderate and interfering with communication and hearing.  He 
also described his tinnitus as a loud buzzing whisper.  The 
VA examiner opined that, because the Veteran had normal 
hearing at his separation from active service, and because he 
did not report tinnitus or bilateral hearing loss until 
35 years later, his current bilateral hearing loss and 
tinnitus were less likely than not related to active service.  
The diagnoses were mild to moderate mixed hearing loss in the 
right ear and moderate to moderately severe mixed hearing 
loss in the left ear.  

On VA examination in February 2005, the Veteran complained of 
right ankle pain.  He reported that, during service, he 
jumped off of a five-ton truck, landed on his toes, and 
twisted his right ankle.  His right ankle "was black and 
blue for two weeks" following this injury.  He was put on 
physical profile limitation for "about a week" and was 
treated with an Ace bandage wrap.  He reported experiencing a 
"burning sensation" in his right ankle since 1964, 1965, or 
1966.  He experienced right ankle symptoms only at night.  He 
denied any fracture, dislocation, subluxation, or 
instability.  He then reported that his right ankle "pops 
out" and was unstable.  He denied right ankle stiffness, 
fatigue, impaired endurance, or lack of coordination.  He 
also denied any post-service right ankle injuries.  He 
reported right ankle swelling.  Physical examination showed 
shortened stride length, edematous, non-pitting ankle without 
heat, puffy swelling noted, a non-tender Achilles tendon, no 
nodularity, no tenderness to palpation in the bony landmarks 
of the ankle, reported right ankle symptoms at the anterior 
tibiotalar, lateral, anterior talofibular, and posterior 
talofibular ligaments, and no instability.  X-rays of the 
right ankle showed distal medal malleolus osteophyte 
formation with incongruent, inconsistent anterior-posterior 
edges of the distal tibiofibular joint, marked sclerosis of 
the distal tibia, marked talar osteophytosis, preserved joint 
space, os trigonum, bossing of the distal talus anteriorly, 
dorsal talus osteophytosis, and a calcaneal osteophyte.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Initially, the Board 
notes that the Veteran was not diagnosed as having bilateral 
hearing loss or tinnitus during active service or within the 
first post-service year.  The VA examiner noted in January 
2005 that the Veteran's bilateral hearing was normal at his 
separation physical examination.  Accordingly, service 
connection for sensorineural hearing loss as a chronic 
disease is not warranted.  See generally 38 C.F.R. §§ 3.307, 
3.309.  It appears that the Veteran first was treated for 
bilateral hearing loss and tinnitus in September 2000, or 
approximately 35 years after his service separation in 
September 1965, when he was evaluated for hearing aids; 
unfortunately, the results of the Veteran's private audiogram 
in September 2000 were not interpreted.  The Veteran first 
was diagnosed as having bilateral hearing loss and tinnitus 
following VA examination in January 2005, or almost 40 years 
after service separation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
currently experiences bilateral hearing loss and tinnitus.  
As the VA examiner determined in January 2005, however, 
because the Veteran's bilateral hearing was normal at his 
separation physical examination, and because he did not 
report any bilateral hearing loss or tinnitus until the year 
2000, 35 years after his service separation, neither his 
current bilateral hearing loss nor his current tinnitus were 
related to active service.  There is no competent contrary 
opinion of record.  In summary, absent evidence, to include a 
medical nexus, relating the Veteran's current bilateral 
hearing loss or tinnitus to active service, the Board finds 
that service connection for bilateral hearing loss and for 
tinnitus is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
residuals of a right ankle sprain.  Despite the Veteran's 
assertions to the contrary, there is no evidence in his 
service treatment records that he incurred a right ankle 
sprain or was put on a temporary physical profile due to a 
sprained right ankle at any time during active service.  It 
appears that the Veteran first was treated for residuals of a 
right ankle sprain on VA examination in February 2005, or 
almost 40 years after his service separation.  See Maxson, 
230 F.3d at 1333.  At that VA examination, the Veteran 
reported his alleged in-service history of a sprained right 
ankle and continuing right ankle problems since active 
service.  The VA examiner noted the presence of current right 
ankle problems, including an edematous ankle, puffy swelling, 
and reported symptoms at multiple right ankle ligaments.  
This examiner did not relate the Veteran's current right 
ankle residuals to active service or any incident of such 
service, to include the alleged in-service right ankle 
injury.  The Board finds that the absence of any medical 
evidence of right ankle disability prior to February 2005 
weighs against the veteran's credibility in his contention 
that he sprained his ankle in service and had problems ever 
since.  Absent competent evidence showing that the Veteran 
incurred a right ankle sprain during active service, and 
without evidence, to include a medical nexus, relating the 
Veteran's current right ankle residuals to active service, 
the Board finds that service connection for residuals of a 
right ankle sprain is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a right 
ankle sprain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


